Citation Nr: 1713123	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-29 902	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney










INTRODUCTION


The claimant had active duty for training (ACDUTRA) from January 24, 1984 to May 4, 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Board issued a decision which denied the appeal of entitlement to service connection for an acquired psychiatric disability, to include PTSD, as well as entitlement to service connection for a back disability and service connection for hearing loss.  In March 2016, the Veteran filed a Motion to Vacate the Board's decision, and at the same time pursued an appeal with the United States Court of Appeals for Veterans Claims (Court), with respect to the back disability and hearing loss claims.  In November 2016, the Court vacated the Board's February 2016 decision as to the hearing loss and back disability claims.  Therefore, there remains only the psychiatric disability service connection claim to be addressed in the context of the Veteran's Motion to Vacate.  This is accomplished below.  Thereafter, all three issues will be addressed together following the expiration of 90 days from the date of the March 10, 2017 letter from the Board to the Veteran notifying him it had received his appeal from the Court and giving him that amount of time to submit any additional evidence or argument in support of his appeal.  







	(CONTINUED ON NEXT PAGE)


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The record shows that the Board's February 4, 2016 decision that denied entitlement to service connection for an acquired psychiatric disability, to include PTSD, was rendered without giving the Veteran the benefit of a hearing he had requested in his substantive appeal.  This constitutes a denial of due process for the Veteran. 

Accordingly, the February 4, 2016 Board decision addressing the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) is vacated.



	                        ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





